Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 10/08/2019.
Claims 1-7 are pending.

Allowable Subject Matter
		Claims 1 and 4 are allowed over prior art of record, respectively.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  



Regarding claims 1 and 4, Mitsuya, Noritake (JP Pub. No. 2012/170286 A) discloses:

A charging device for performing external charging to charge a power storage device with electric power from an external power supply device (see Fig. 1, external power supply 500, storage B1), the charging device comprising: 
a system main relay configured to perform connection and disconnection between the power storage device and a power line (see Fig. 1, System main relay SMR1 ....); 
a capacitor connected to a positive bus and a negative bus of the power line (see Fig. 1, capacitor C1 or C2...); 
a charging-side connecting portion connectable to an external-side connecting portion of the external power supply device (see Fig. 1, external-side connecting portion 200, 400, and 500); 
a charging relay configured to perform connection and disconnection between the power line and a charging line connected to the charging-side connecting portion (see Fig. 1, CHR 210); 
a control device configured to control the system main relay and the charging relay (see Fig 1, ECU, control signals SE1 and SE2); 
a low-voltage power storage device having a normal voltage lower than a normal voltage of the power storage device; and 


However, Noritake fails to disclose:
a switch configured to perform connection and disconnection between a positive bus and a negative bus of the charging line; 
a converter configured to exchange electric power between the power line and the low-voltage power storage device with a change of a voltage, wherein, at a time of system activation, the control device controls the switch so that the positive bus and the negative bus of the charging line are connected to each other, and after that, the control device performs a welding diagnosis to determine whether or not welding occurs in the charging relay, based on a voltage of the capacitor, while the control device controls the converter so that the capacitor is charged with electric power from the low-voltage power storage device.

Claims 2-3 and 5-7 also allowed as being directly or indirectly dependent of the allowed independent base claims.

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851